DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I. Claims 1-13, drawn to a composite structure, classified in B32B 13/04.
II. Claims 14-20, drawn to a method of forming a finished flooring surface, classified in E04F 15/02155.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as being claimed in Group I can be made by using another and materially different process. For example, a method not specifically for making floors can make the composite structures and tiles of Group I; without using a variable surface profile for its underlying application surface and using different separation forces than those claimed in Group II.
During a telephone conversation with Joseph Anderson on 3/24/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968.
1.	Regarding Claims 1, 7, and 10, Sweeney teaches a composite structure having respective upper and lower surfaces (Figure 1, 10 and 14; and Abstract). The outer covers or layers 14 form the interior and exterior surfaces of the panel; as can be seen in Figure 1, the composite has upper surface 14, and an opposite lower surface. The composite structure comprising: a fiber matrix; and a water-activated setting material, wherein the fiber matrix is impregnated with the water-activated setting material (Figure 2, 28 and 30; and col 2 In 41-44). The core and outer layer or layers are made with the same cementitious slurry and are co-formed and cured monolithically to create the 
2.	Regarding Claims 2 and 3, Sweeney wherein the composite structure has an
uncompressed thickness between two millimeters and twenty millimeters (Figure 1, 14; and Figure 2, 28 and 30; and col 4 In 21-25) the composite panel was demolded and the resulting 8'x4'x2 1/2' thick panel weighed approximately 7 pounds per sq. ft. The core is approximately 1' thick and each outer layer is approximately 3/8' thick. In col 3 In 33-37, the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 (corresponds to instant Claim 3’s limitation) with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured; Corresponding outer layer 14 has a thickness directly after molding of 3/8 inches, which is equivalent to (3/8)*25.4 or approximately 9.5 millimeters.
3.	Regarding Claim 8, although Sweeney does not teach this explicitly, it would
have been obvious to one of ordinary skill in the art to test for the amount of time required for the cement slurry comprising Portland cement and water to cure, by routine 
4.	Regarding Claim 9, although Sweeney does not teach this explicitly, it
would have been obvious to one of ordinary skill in the art to test for the various properties of the composite structure, for example to test for the deformability and/or compressibility of the composite, using an appropriate method, by routine experimentation, in order to determine the maximum amount of deformation of the composite that is possible.
5.	Regarding Claim 12, Sweeney teaches the tile assembly of claim 10, Sweeney further teaches wherein the tile is bonded to the composite structure (Figure 1, 12 and 14; and Figure 2, 28 and 30; and col 3 In 6-14). A composite structural component in the form of a panel or pad is illustrated in FIG. 1 and generally designated by reference numeral 10 and which includes a core generally designated by reference numeral 12 and an outer layer generally designated by reference numeral 14 which may
extend over one surface of the panel, both opposed surfaces or around all of the edges and all of the surfaces; (col 3 In 33-37); while the outer cover or layer 14 includes a three-dimensional web of non-woven fabric 26 which includes non-woven fibers 28 with a cementitious slurry binder 30 intimately surrounding and connecting the fibers 28 when the cementitious slurry binder is cured; and col 5 In 60-63, the composite of the present invention can be used in many building orientations where panels, supporting pads, bases and the like are presently used. For example, composite wall panels, floor panels; as explained above, a "tile" may be broadly interpreted to mean any

6.	Regarding Claim 13, the Examiner respectfully submits that it is well-known in the art to use hotmelt glue adhesives for bonding such layers. Applicants have not indicated any surprising or unexpected properties that results specifically from the use of the claimed glue.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of McGuire USPA_20060063458_A1.
6.	Regarding Claim 4, Sweeney does not disclose the claimed denier.
7.	However, McGuire does teach a nonwoven fabric, comprising a nonwoven batt within a binder resin, and having a denier per filament between 4 and
25, wherein the fabric comprises an open pattern, a plurality of void areas, which advantageously creates high loft (Abstract). McGuire further discloses using a denier that is from about 15 to about 25 dpf (Claim 9), that results in high loft of non-woven fabrics, product resiliency, and tensile strength; and para [0009). 
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fiber, of Sweeney, by using the denier, of Mcguire. One of ordinary skill in the art would have been motivated in doing so in order to attain high-loft fabric with resiliency and strength.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Emirze USPA_20090117804_A1.
9.	Regarding Claim 5, Sweeney does not disclose the claimed velour pattern.

ability, and a fluffy texture (Abstract); wherein a velour needle-punched nonwoven material has excellent mechanical properties, it is also particularly compatible with ...
applications as a textile lining; and para [0009). It was found that with a velour needle punched nonwoven material of the type described above a very high resistance to abrasion can be achieved, even without the use of an additional chemical binding agent; and para [0009, 0012].
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney, by using a velour pattern, of Emirze. One of ordinary skill in the art would have been motivated in doing so in order to obtain abrasion resistance.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of Linden USPA_20100212690_A1.
12.	Regarding Claim 6, Sweeney does not disclose the claimed type of fabric matrix.
13.	Linden discloses a composite foam pad to be used with a floor cleaning device, which comprises a non-woven fabric and a melamine sponge, which is advantageously able to remove dirt and scuff marks from floors (Figure 1, 10; and Figure 2, 40 and 44; and Abstract).
14.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric, of Sweeney, by coupling it with a melamine sponge, of Linden. One of ordinary skill in the art would have been motivated in doing so in order to obtain a product that can also remove scuffs and dirt from its floors.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney USPN_5209968 in view of D’Agostino USPA_20110305908_A1.
15.	Regarding Claim 11, Sweeney does not disclose the claimed ceramic tile.
16.	D’Agostino discloses a composite flooring assembly, comprising ceramic tiles which are lied on top of a water activated setting material (Figure 1A, 30; and Abstract), and an article for applying to a floor substrate for preparing the floor substrate for laying of ceramic tiles by bonding ceramic tiles to the article, see paras (0041, 0043, and Figures).
17.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure, of Sweeney, by implementing ceramic tiles, of D’Agostino. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in other like applications such as bathrooms and kitchens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 24, 2021